Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  claim 12 is identical to claim 11. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 1 recite “a brushless DC motor” renders the claim indefinite because a brushless motor is introduced in claim 16 and it’s not known whether it’s referring to the same brushless motor or another one.
Claim 17, line 3 recites “a stator” renders the claim indefinite because a stator is introduced in claim 16 and it’s not known whether it’s referring to the same stator or another one.
Claim 17, line 4 recites “a controller” renders the claim indefinite because a controller is introduced in claim 16 and it’s not known whether it’s referring to the same controller or another one.
Claim 17, lines 7 recites “of claim 15” renders the claim indefinite because laminations aren’t mentioned in claim 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US publication no.: 2015/0224845 A1 in view of Hardway et al. US publication no.: 2014/0191602 A1.

Regarding claims 1 and 16, Anderson et al. teach, An electric motor (motor 1-116, figure 1-6)  for viscous pumping (intended use), wherein the electric motor is a brushless DC motor configured to be driven by a low DC voltage of around 40-60 VDC (see paragraph 30), and includes: a rotor with permanent magnets  (see paragraphs 958-961, where a rotor is disclosed); a stator with a stack of laminations and windings wound therearound (stator 10-512, figure 10-5); and a controller (controller, paragraph 606) to provide electronic commutation of electric current flowing through the windings; wherein the windings and the stack of laminations are configured to handle at least 1 kW of continuous electric power from the controller (paragraph 1064, where the power disclosed is 2kW) and the controller includes a feedback circuit including a rotation sensor coupled to the rotor and having an angular resolution to allow the controller to control the torque generated by the electric motor to a see paragraph 224 and 1258, wherein an optical encoder is included which produces and the controller controls the torque based on the rotation sensor).
1) Anderson et al. is silent on specifically teaching: having an angular resolution of at least 1/500th of a revolution.
2) Anderson et al. is silent on specifically teaching: stator with a stack of laminations.
1) However, Anderson et al. teach in paragraph 224 and 1258 an optical encoder which produces finer detection of the positon than that of the required claim and therefore would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. to include; having an angular resolution of at least 1/500th of a revolution, for the purpose of improving the control of the motor. 
2) Hardway et al. teach: stator with a stack of laminations (see paragraph 24).
In view of Hardway et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. to include; stator with a stack of laminations, for the purpose of improving hysteresis loss.

Regarding claim 5, Anderson et al. is silent on specifically teaching: The electric motor of claim 1, further comprising Hall sensors to generate rotor position signals for use by the controller to determine rotational positions of the rotor for said electronic commutation, wherein the controller is configured to selectively use only either the Hall sensors or the rotation sensor to control the electric current flowing through the windings, in dependence of the rotor's rotational speed.
However, Anderson et al. teach in paragraph 1519 the use of Hall sensors and many different types of sensors to detect the position of the encoder.
It would’ve been easy to configure with the experience in art to select either of the Hall sensor or a rotation sensor based on the rotational speed and thus would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. to include; The electric motor of claim 1, further comprising Hall sensors to generate rotor position signals for use by the controller to determine rotational positions of the rotor for said electronic commutation, wherein the controller is configured to selectively use only either the Hall sensors or the rotation sensor to control the electric current flowing through the windings, in dependence of the rotor's rotational speed, for the purpose of improving the control of the motor. 
Regarding claim 6, Anderson et al. is silent on specifically teaching, the electric motor of claim 1, wherein the laminations are configured with a large back path to avoid or reduce magnetic saturation of the laminations.
see paragraph 24).
In view of Hardway et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. to include; wherein the laminations are configured with a large back path to avoid or reduce magnetic saturation of the laminations, for the purpose of improving hysteresis loss.
Regarding claim 7, Anderson et al. as modified teach, the electric motor of claim 1, wherein the stack of laminations has a thickness along a longitudinal axis (see figure 2 of Hardway) of the rotor 
However, Anderson et al. as modified is silent on specifically teaching: wherein the stack of laminations has a thickness along a longitudinal axis such that the electric motor can output a torque of at least 6-8 Nm.
However, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. as modified to produce such results by a trial and error method to achieve the results. 
Regarding claim 8, Anderson et al. as modified in silent on specifcifically teaching, the electric motor of claim 1, wherein the stack of laminations is skewed to smooth torque fluctuations of the motor.

Regarding claim 9, Anderson et al. as modified teach, the electric motor of claim 1, wherein each of the laminations includes teeth radially directed toward permanent magnets of the rotor, facing surfaces of the teeth and the permanent magnets being configured so that a corresponding magnetic field profile substantially minimises minimizes the mean and impulse current referred to the windings (see paragraph 24 of Hardway et al., where the current losses are minimized).
Regarding claim 10, Anderson et al. as modified teach,  the electric motor of claim 1, wherein each of the laminations includes teeth radially directed toward permanent magnets of the rotor, facing surfaces of the teeth and the permanent magnets being configured to reduce magnetic and quiescent losses (see paragraph 24 Hardway et al., where the current losses are minimized).
Regarding claim 13, electric motor of claim 1, wherein the windings and the stack of laminations are configured to handle at least 1-2 kW of continuous electric power from the controller.
Anderson et al. teach that the continuous power delivery of as seen in paragraph 1064.
However, Anderson et al. is silent on specifically teaching a stack of laminations. 
see paragraph 24).
In view of Hardway et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. to include; stator with a stack of laminations, for the purpose of improving hysteresis loss.
Regarding claim 14, Anderson et al. teach: the electric motor of claim 1, wherein the windings and the stack of laminations are configured to handle at least 3 kW of peak electric power from the controller during startup (see paragraph 1064 where the power can be achiever greater than 2kW).
However, Anderson et al. is silent on specifically teaching a stack of laminations. 
Hardway et al. teach: stator with a stack of laminations (see paragraph 24).
In view of Hardway et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. to include; stator with a stack of laminations, for the purpose of improving hysteresis loss.
Regarding claim 15, Anderson et al. teach, the electric motor of claim 1, further comprising a DC power supply component to generate DC power (energy storage 3-616, figure 3-6) for the electric motor from AC mains power so that the electric motor can be powered from AC mains power (DC/AC inverter 3-612, figure 3-6).
Regarding claim 17, Anderson et al. teach, The method of claim 16, wherein the step of providing includes obtaining a brushless DC motor configured to be driven by a low DC voltage of around 40-60 VDC (see paragraph 30), the brushless DC motor including: the rotor with permanent magnets (see paragraphs 958-961, where a rotor is disclosed); and a controller (controller, paragraph 606) to provide electronic commutation of electric current flowing through the windings; connecting the rotation sensor to the feedback circuit of the controller (see paragraph 224 and 1258, wherein an optical encoder is included which produces and the controller controls the torque based on the rotation sensor).
Anderson et al. is silent on specifically teaching: a stator with a second stack of laminations and second windings wound therearound; wherein the step of forming the stator includes removing the second stack of laminations and second windings wound therearound and replacing them with the laminations and windings of claim 15.
2) Hardway et al. teach: a stator with a second stack of laminations and second windings wound therearound; wherein the step of forming the stator includes removing the second stack of laminations and second windings wound therearound and replacing them with the laminations and windings of claim 15 (see paragraph 24, where a stack of laminations is depicted wherein the second stack of laminations can easily be replaced for any reason due to malfunctioning).
In view of Hardway et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. to include; a stator with a second stack of laminations and second windings wound therearound; wherein the step of forming the stator includes removing the second stack of laminations and second windings wound therearound and replacing them with the laminations and windings of claim 15, for the purpose of improving hysteresis loss.
Claims 2-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US publication no.: 2015/0224845 A1 in view of Hardway et al. US publication no.: 2014/0191602 A1 and further in view of Egger et al. US publication no.: 2011/0133682 A1
Regarding claim 2, Anderson et al. as modified is silent on specifically teaching, the electric motor of claim 1, wherein the controller includes a PWM (pulse-width modulation) component to generate the electric current, and a filter component configured to filter noise generated by the PWM component.
Egger et al. teach: wherein the controller includes a PWM (pulse-width modulation) component to generate the electric current, and a filter component configured to filter noise generated by the PWM component (see paragraph 97)
In view of Egger et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. as modified to include; wherein the controller includes a PWM (pulse-width modulation) component to generate the electric current, and a filter component configured to filter noise generated by the PWM component, for the purpose of improving the control of the system. 
Regarding claim 3, Anderson et al. as modified is silent on specifically teaching, The electric motor of claim 2, wherein the filter component includes an analogue filter to filter noise generated by the PWM component from the feedback circuit.
see paragraph 97)
In view of Egger et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. as modified to include; wherein the filter component includes an analogue filter to filter noise generated by the PWM component from the feedback circuit, for the purpose of improving the control of the system. 
Regarding claim 4,  Anderson et al. as modified is silent on specifically teaching,The electric motor of claim 2, wherein the filter component includes a digital filter to filter noise generated by the PWM component.
Egger et al. teach: wherein the filter component includes a digital filter to filter noise generated by the PWM component (see paragraph 97)
In view of Egger et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. as modified to include; wherein the filter component includes a digital filter to filter noise generated by the PWM component, for the purpose of improving the control of the system. 

Regarding claim 18, Anderson et al. as modified is silent on specifically teaching, the method of claim 16, wherein the controller includes a PWM (pulse-width modulation) component to generate the electric current, and a filter component configured to filter noise generated by the PWM component, and the method includes the step of tuning the filter component to minimize noise in the feedback circuit of the controller.
Egger et al. teach: wherein the controller includes a PWM (pulse-width modulation) component to generate the electric current, and a filter component configured to filter noise generated by the PWM component, and the method includes the step of tuning the filter component to minimize noise in the feedback circuit of the controller (see paragraph 97)
In view of Egger et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Anderson et al. as modified to include; wherein the controller includes a PWM (pulse-width modulation) component to generate the electric current, and a filter component configured to filter noise generated by the PWM component, and the method includes the step of tuning the filter component to minimize noise in the feedback circuit of the controller, for the purpose of improving the control of the system. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846